          Case 19-34190 Document 11 Filed in TXSB on 08/01/19 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                             §
 In re                                                       §    Chapter 11
                                                             §
                                                   1
 MATRA PETROLEUM U.S.A., INC.,                               §    Case No. 19-34190 (DRJ)
                                                             §
 MATRA PETROLEUM OPERATING,                                  §    Case No. 19-34191 (DRJ)
 LLC.,                                                       §
                                                             §
 MATRA PETROLEUM OIL & GAS,                                  §    Case No. 19-34192 (DRJ)
 LLC.,                                                       §
                                                             §
 MATRA TERRA, LLC.,                                          §    Case No. 19-34193 (DRJ)
                                                             §
                   DEBTORS.                                  §    (Joint Administration Requested)

                        NOTICE OF HEARING ON FIRST DAY MOTIONS
       Please take notice that, a hearing on each of the following pleadings has been scheduled
for Monday, August 5, 2019 at 3:15 p.m., before the Honorable David R. Jones United States
Bankruptcy Court, Southern District of Texas, Courtroom 400, 515 Rusk, 4th Floor, Houston,
Texas 77002.

      1.      Debtors’ Emergency Motion for Entry of an Order (i) Directing Joint
Administration of Chapter 11 Cases and (ii) Granting Related Relief [Docket No. 2];

      2.      Emergency Motion for an Order (i) Authorizing Maintenance of Existing Corporate
Bank Accounts; and (ii) Authorizing Continued Use of Existing Business Forms and Records
[Docket No. 4];

      3.      Debtors’ Emergency Motion for Authority to Transfer Operatorship Of Foreclosed
Oil & Gas Assets and Permission to Sub-Contract Operatorship of Remaining Oil & Gas Assets
[Docket No. 5]; and


  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Matra Petroleum USA, Inc. (4467); Matra Petroleum Operating, LLC (0145); Matra Petroleum Oil &
Gas, LLC (5096); and Matra Terra, LLC 9069). The location of the Debtors’ principal place of business and the
Debtors’ service address in these chapter 11 cases is: 708 Main Street, Floor 9, Houston, TX 77002.




{871028/00110/01340437.DOCX 1 }
          Case 19-34190 Document 11 Filed in TXSB on 08/01/19 Page 2 of 2



       4.     Debtors’ Emergency Motion of Debtors and Debtors In Possession For Interim and
Final Orders Authorizing Debtors to (A) Use Cash Collateral and Other Collateral and Grant
Adequate Protection to Prepetition Secured Lenders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363
and 364; (B) Upon Entry of A Final Order, Enter Into A Debtor-In-Possession Financing Facility;
(C) Schedule Final Hearing Pursuant to Rules 4001(B), 4001(C) and 9014; and (D) Grant Related
[Docket No. 6].

DATED:            August 1, 2019
                                                      Respectfully submitted,

                                                      HOOVER SLOVACEK LLP

                                                      By: /s/ Deirdre Carey Brown
                                                      DEIRDRE CAREY BROWN
                                                      State Bar No. 24049116
                                                      5051 Westheimer, Suite 1200
                                                      Houston, Texas 77056
                                                      Telephone: 713.977.8686
                                                      Facsimile: 713.977.5395
                                                      brown@hooverslovacek.com


OF COUNSEL:
HOOVER SLOVACEK LLP
Melissa A. Haselden
State Bar No. 00794778
haselden@hooverslovacek.com
Vianey Garza
State Bar No. 24083057
garza@hooverslovacek.com
Proposed Attorneys for Debtor and Debtor in Possession


                                   CERTIFICATE OF SERVICE
        I certify that on August 1, 2019 a copy of the foregoing Notice of Hearing on First Day
Motions was served on the United States Trustee, the 20 largest unsecured creditors of the Debtors,
certain governmental entities, counsel and parties-in-interest listed on Exhibit 1 by first class mail
via BMC Group and a declaration of service will also be filed.

                                                      /s/ Deirdre Carey Brown
                                                      DEIRDRE CAREY BROWN



{871028/00110/01340437.DOCX 1 }
